

113 HRES 346 IH: Recognizing the 110th anniversary of the founding of the Harley-Davidson Motor Company, which has been a significant part of the social, economic, and cultural heritage of the United States and many other nations and a leading force for product and manufacturing innovation.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 346IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2013Ms. Moore (for
			 herself and Mr. Ribble) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 CommerceRESOLUTIONRecognizing the 110th anniversary of the
		  founding of the Harley-Davidson Motor Company, which has been a significant
		  part of the social, economic, and cultural heritage of the United States and
		  many other nations and a leading force for product and manufacturing
		  innovation.Whereas in 1903, boyhood friends William S. Harley and
			 Arthur Davidson completed the first design and manufacture of a
			 motorcycle;Whereas in 1906, the Harley-Davidson Motor Company
			 completed construction of its first building on the current site of the
			 company's world headquarters;Whereas in 1907, the Harley-Davidson Motor Company was
			 formally incorporated with 18 employees purchasing its first shares;Whereas Arthur Davidson implemented the close to
			 the customer sales philosophy and established a worldwide network of
			 motorcycle dealers;Whereas during World War I, Harley-Davidson supplied
			 17,000 motorcycles for use by Allied armed forces;Whereas by 1920, Harley-Davidson was the world's largest
			 motorcycle manufacturer;Whereas during World War II, Harley-Davidson built more
			 than 90,000 motorcycles for use by United States and Allied personnel, earning
			 4 Army-Navy E Awards for excellence in wartime
			 production;Whereas since 1980, as a national corporate sponsor of the
			 Muscular Dystrophy Association, Harley-Davidson has raised more than
			 $90,000,000 to fund research and health services;Whereas the Harley Owners Group, with more than 1,000,000
			 members and 900 chapters worldwide, is celebrating its 30th anniversary in
			 2013;Whereas Harley-Davidson Motor Company during 2012 produced
			 more than 247,000 motorcycles and generated $4,900,000,000 in revenue;Whereas Harley-Davidson riders come from all different
			 cultures, backgrounds, and generations;Whereas in 2012, for the fifth straight year,
			 Harley-Davidson was the number one seller of new street motorcycles in the
			 United States to young adults ages 18–34, women, African-Americans and
			 Hispanics, as well as Caucasian men 35 years and older;Whereas Harley-Davidson sold more new street motorcycles
			 in 2012 to women in the United States than all other brands combined, as well
			 as nearly half of all new street motorcycles purchased by African-Americans and
			 Hispanics; andWhereas the Harley-Davidson Motor Company is part of the
			 fabric of communities throughout the United States, and Harley-Davidson
			 motorcycles are a source of pride and enjoyment for owners, families, and
			 friends: Now, therefore, be itThat the House of
			 Representatives—(1)recognizes the achievements of
			 Harley-Davidson Motor Company, widely regarded as a tremendous United States
			 business success story and one of the top performing companies in the Nation,
			 as its employees, retirees, suppliers, dealers, customers, motorcycle
			 enthusiasts, and friends worldwide commemorate and celebrate its 110th
			 anniversary milestone;(2)recognizes the
			 great impact that Harley-Davidson has had on the business, social, and cultural
			 landscape and lives of the people of the United States and citizens of all
			 nations, as a quintessential icon of Americana; and(3)congratulates the
			 Harley-Davidson Motor Company for this achievement and trusts that
			 Harley-Davidson will continue as a leading force for innovative business
			 practices and products that will continue to provide enjoyment, transportation,
			 and delight for generations to come.